Citation Nr: 0115655	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-22 998	)	DATE
	)                                  
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1992, for the award of a 10 percent disability rating for 
cervical strain.

2.  Entitlement to an effective date earlier than June 30, 
1992, for the award of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than April 25, 
1996, for a total disability rating based upon individual 
unemployability.

4.  Entitlement to an effective date earlier than June 24, 
1999, for Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2000, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that by correspondence dated in July 1999 the 
veteran withdrew his appeals for entitlement to increased 
ratings for PTSD, chronic low back strain, cervical strain, 
and tinnitus, and for entitlement to service connection for 
hearing loss.  Therefore, the Board finds the issues listed 
on the title page of this decision are the only issues for 
appellate review.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  The veteran first raised a claim for entitlement to 
service connection for a cervical spine disorder at a 
personal hearing in February 1972.

3.  In June 1972 the veteran perfected an appeal as to the 
issue of entitlement to service connection for a cervical 
spine disorder.

4.  Persuasive medical evidence of a present cervical spine 
disorder was received on June 20, 1974.

5.  A May 26, 1992, VA mental health clinic report raised an 
informal claim for entitlement to service connection for 
PTSD.

6.  In June 1992 the RO received the veteran's claim for 
entitlement to service connection for PTSD.

7.  The RO received the veteran's TDIU claim on April 25, 
1996.

8.  The veteran's assigned schedular ratings did not met the 
minimum criteria under 38 C.F.R. § 4.16(a) prior to April 25, 
1996.

9.  The evidence is not factually ascertainable that the 
veteran was unemployable because of his service-connected 
disabilities prior to April 25, 1996.

10.  The evidence does not demonstrate that the veteran's 
service-connected disabilities were total and permanent prior 
to June 24, 1999.


CONCLUSIONS OF LAW

1.  An effective date from June 20, 1974, but no earlier, for 
a 10 percent disability rating for cervical strain is 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).

2.  An effective date from May 26, 1992, but no earlier, for 
a 70 percent disability rating for PTSD is warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).

3.  An effective date earlier than April 25, 1996, for a 
total disability rating based upon individual unemployability 
is not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).

4. An effective date earlier than June 24, 1999, for basic 
eligibility for educational assistance under Chapter 35, 
Title 38, United States Code is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the statement of the case, 
supplemental statements of the case and letters sent to the 
appellant adequately notified him of the evidence necessary 
to substantiate his claims and of the action to be taken by 
VA.

The VCAA also requires specific VA action to assist in 
developing a claim; however, based upon a comprehensive 
review of the evidence of record, the Board finds VA has made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claim and has made 
reasonable efforts to obtain all records identified and 
authorized by the claimant.  Multiple VA examinations were 
conducted, and copies of the reports associated with the 
claims file.  The veteran was also provided the opportunity 
to present testimony at a hearing on appeal before the 
undersigned member of the Board and a transcript has been 
associated with the claims folder.  Therefore, the Board 
finds that VA has met the notice and duty to assist 
provisions contained in the new law.  In light of the notice 
and development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Background

Service medical records dated in September 1970 show the 
veteran was treated for a back injury in 1968 after he was 
thrown against a machine gun mount.  The diagnoses included 
thoracolumbar strain and possible degenerative disc disease.  
Records are negative for treatment of any cervical spine or 
psychiatric disorders.  The veteran's September 1970 
separation examination revealed no abnormalities of the 
spine.

In his September 1970 claim for VA benefits the veteran 
requested entitlement to service connection for a back injury 
and cracks in teeth.  

VA medical records dated in October 1970 show that an x-ray 
examination revealed slight straightening of the normal 
curvature but otherwise normal vertebral bodies and 
maintained intervertebral spaces.  The diagnosis was 
straightening of the normal curvature, consistent with muscle 
spasm.  

During VA examination in November 1970 the veteran reported 
muscular back pain and a painful crick in the neck.  He 
stated he had experienced trouble with his neck over the 
previous 2 weeks.  The examiner noted there was no evidence 
of disease or injury to the musculoskeletal system.  Range of 
motion studies were provided for the cervical and lumbar 
spines.  The diagnosis was mild lumbosacral strain.

In February 1971 the Albuquerque, New Mexico, RO granted 
entitlement to service connection for mild lumbosacral 
strain.  

At a personal hearing in February 1972 the veteran raised a 
claim for entitlement to service connection for a cervical 
spine disability.  He stated that he had experienced neck 
pain since 1968 when he was thrown against a gun mount.

In a March 1972 rating decision, the Albuquerque, New Mexico, 
RO denied entitlement to service connection for a cervical 
spine disorder.  It was noted that the November 1970 
examination revealed a full range of motion of the cervical 
spine and, in essence, that a present disability was not 
shown by the evidence of record.  A statement of the case was 
issued on March 14, 1972, addressing the issue of entitlement 
to service connection for a cervical spine disorder.

In May 1972 the Albuquerque, New Mexico, RO granted the 
veteran an additional 30 days, to June 15, 1972, to perfect 
his appeal.

On June 15, 1972, the Albuquerque, New Mexico, RO received 
the veteran's VA Form 1-9 which specifically addressed the 
issue of entitlement to service connection for a cervical 
spine disorder.  

A September 1972 rating decision did not address the issue of 
entitlement to service connection for a cervical spine 
disorder.

In correspondence dated in April 1974 the veteran requested 
his claim for entitlement to service connection for a 
cervical spine disorder be reopened.  

A June 20, 1974, VA orthopedic examination included a 
diagnosis of moderate cervical strain.  

In an August 1974 rating decision, the Albuquerque, New 
Mexico, RO denied entitlement to service connection for a 
cervical spine disorder.  It was noted that while there was 
evidence of a present disability the medical evidence did not 
reveal an injury during active service.

In August 1991, the veteran submitted a claim for entitlement 
to an increased rating for his service-connected back 
disorder.  

VA medical records dated December 12, 1991, show the veteran 
reported he had been treated for PTSD at the Albuquerque VA 
medical center.  It was noted he had recently moved to Las 
Vegas and was looking for employment.  

In a Bio-Psycho Social History Mental Health Treatment Plan 
completed by the veteran on December 17, 1991, he requested 
entitlement to treatment for depressed mood due to 
increasingly severe back pain.  He noted he had a history of 
mental health treatment for PTSD at the Albuquerque VA 
medical center.  The examiner's diagnoses included adjustment 
disorder and depressed mood, PTSD, and rule out dysthymia.  

A December 1991 VA fee basis orthopedic examination included 
a diagnosis of cervical spine strain.  It was noted that the 
veteran's back and neck disorder may be related to an injury 
incurred during active service.

In a January 1992 rating decision, the RO denied entitlement 
to an increased rating for the veteran's service-connected 
low back disorder and denied reopening the claim for 
entitlement to service connection for a cervical spine 
disorder.  

On May 6, 1992, the RO received the veteran's notice of 
disagreement from the January 1992 determination.  

VA medical records include a mental health clinic report 
dated May 26, 1992, which noted the veteran planned to file a 
claim for entitlement to compensation benefits for PTSD.  

On June 30, 1992, the RO received correspondence from the 
veteran requesting entitlement to 100 percent service-
connected disability compensation for PTSD.  He stated that 
he had experienced trouble obtaining and maintaining 
employment.

In a VA Form 1-9 received by the RO on June 30, 1992, the 
veteran perfected an appeal as to the issue of entitlement to 
an increased rating for service-connected lumbosacral strain.  
He also requested entitlement to a 100 percent disability 
rating and noted he had experienced difficulty obtaining 
employment because of his service-connected disability.  

In written correspondence dated in July 1992, the veteran's 
representative stated, in essence, that the veteran had an 
open appeal from the March 1972 rating decision that denied 
entitlement to service connection for a cervical spine 
disorder.

VA psychiatric examination in October 1992 found a mental 
status examination to be essentially negative for a 
psychiatric disorder.  It was noted the veteran's claims file 
had not been available for review.

In October 1992, the RO received copies of VA medical records 
from the Albuquerque VA medical center.  No records 
indicative of a diagnosis or treatment for PTSD were 
provided.

VA outpatient treatment records dated in 1994 noted the 
veteran was attending group therapy sessions and provided 
diagnoses of PTSD.  A May 1994 report noted the veteran was 
very concerned about his inability to find employment at the 
manager/supervisor level at which he had previously worked.

In January 1995 the Board decision found a review of the 
claims folder revealed the issue of service connection for a 
cervical spine disorder had been introduced at a February 
1972 hearing and that the issue had been perfected in June 
1972 but that the Albuquerque RO did not certify the appeal 
to the Board for review.  Upon de novo review the Board, 
inter alia, granted entitlement to service connection for 
cervical spine strain.  It was noted that the evidence as to 
whether the veteran's cervical strain began during active 
service as a result of a combat injury was in relative 
equipoise and that applying the benefit of the doubt in the 
veteran's favor entitlement to service connection was 
warranted.  

The Board also found that entitlement to a disability rating 
in excess of 10 percent for a service-connected lumbar spine 
disorder was not warranted.  It was also noted that the 
provision of 38 C.F.R. § 3.321(b) had been considered and 
that entitlement to an increased rating on an extraschedular 
basis was not warranted.

In a February 1995 rating decision, the RO implemented the 
Board's decision and assigned a 10 percent disability rating 
for cervical strain, effective from June 30, 1992.  The 
combined service-connected disability rating was 20 percent.  
The veteran was notified by correspondence dated February 13, 
1995.  

In May 1995, the RO received Department of Health and Human 
Services, Social Security Administration (SSA) records 
associated with the veteran's claim for disability benefits.  
The records included correspondence to the veteran dated in 
November 1993 stated that medical evidence demonstrated he 
became disabled under SSA regulations on June 1, 1991.  The 
records also included a July 1993 examination report from a 
clinical psychologist indicating Axis I diagnoses of PTSD and 
depressive disorder.  It was noted that it appeared the 
veteran's psychological difficulties would persist and 
prevent his success with gainful employment.  

VA outpatient treatment records included diagnoses of PTSD.  
A June 1995 VA mental health clinic report noted a diagnosis 
of severe PTSD.  

VA psychiatric examinations in July 1995 included diagnoses 
of mild to moderate PTSD and PTSD with depression.  A report 
noted that the veteran's depression, recurrent temper 
outburst, rage, social withdrawal, chronic insomnia, and 
psychological impairments prevented his being gainfully 
employed for an indefinite period of time.

On April 25, 1996, the RO received a copy of VA Form 21-8940, 
Veteran's Application for Increased Compensation Based upon 
Unemployability.

In November 1996 a hearing officer's decision, inter alia, 
granted entitlement to service connection for PTSD.  A 10 
percent disability rating was assigned effective from June 
30, 1992.  The combined service-connected disability rating 
was 30 percent.

In April 1997 rating decision, the RO granted entitlement to 
service connection for tinnitus and assigned a 0 percent 
disability rating effective from June 30, 1992.  The combined 
service-connected disability rating was 30 percent.

In an August 1997 rating decision, the RO granted entitlement 
to an increased 30 percent disability rating for service-
connected PTSD effective from June 30, 1992.  The combined 
service-connected disability rating was 40 percent.

In August 1998, the veteran's treating VA psychiatrist stated 
that the veteran had been receiving treatment for PTSD since 
1991.  The examiner provided an opinion stating that at the 
present time the veteran was not employable for as long as 
there was no resolution of his intense anger and 
"interactional" difficulties.  

A November 1998 VA psychiatric examination included a 
diagnosis of PTSD.  It was noted that due to his anger the 
veteran was probably unemployable.  

A February 1999 hearing officer's decision granted 
entitlement to an increased 50 percent disability rating for 
service-connected PTSD and entitlement to an increased 
10 percent disability rating for service-connected tinnitus.  
Effective dates from June 30, 1992, were assigned.  The 
combined service-connected disability rating was 60 percent.  
The decision also denied entitlement to a total disability 
rating based upon individual unemployability (TDIU).

In April 1999 the veteran, inter alia, requested entitlement 
to an earlier effective date for the award of entitlement to 
service connection for cervical strain.

In a June 1999 rating decision, the RO granted entitlement to 
an increased 70 percent disability rating for service-
connected PTSD effective from June 30, 1992, granted 
entitlement to TDIU effective from April 25, 1996, and 
granted entitlement to Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, effective 
from June 24, 1999.  

In a September 1999 rating decision, the RO denied 
entitlement to an earlier effective date for the award of a 
70 percent disability rating for service-connected PTSD, 
denied entitlement to an earlier effective date for the award 
of TDIU, and denied entitlement to an earlier effective date 
for the award of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

In his notice of disagreement the veteran withdrew his claims 
as to all issues except entitlement to an effective date from 
June 1, 1991, for the award of a 70 percent disability rating 
for PTSD, an effective date from June 1, 1991, for the award 
of a 10 percent disability rating for cervical strain, an 
effective date from June 1, 1991, for the award of 
entitlement to TDIU, and an effective date from June 1, 1998, 
for the award of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
He stated the June 1, 1991, date was the date SSA found he 
was disabled and demonstrated that his service-connected 
disabilities were evident prior to June 30, 1992.  He also 
submitted copies of Board decisions which he claimed 
supported his claims for entitlement to earlier effective 
dates.

At a video conference hearing before the undersigned Board 
Member in December 2000 the veteran reiterated his claims for 
entitlement to earlier effective dates.  However, he stated 
he was seeking an effective date from December 18, 1991, for 
the award of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

The veteran also submitted documents in support of his claims 
at his hearing and waived entitlement to RO consideration of 
the evidence.  The documents included a statement from the 
veteran reiterating his claims, a copy of correspondence from 
the veteran addressed to the Reno RO dated December 18, 1991, 
and duplicate copies of records included in the claims file.  
The December 18, 1991, correspondence requested the RO 
consider the letter as an informal claim for a 100 percent 
disability rating for PTSD.

Earlier Effective Date for a 10 Percent Rating for Cervical 
Strain

VA law provides that the effective date of an award of 
compensation for an original or reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  However, the date of entitlement 
to an award of service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2) (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2000).

Based upon a review of the record, the Board finds 
entitlement to an effective date from June 20, 1974, for a 
10 percent disability rating for cervical strain is warranted 
as this is the date entitlement arose.  Although the October 
1970 x-ray examination included a diagnosis of straightening 
of the normal curvature consistent with muscle spasm, the 
November 1970 examination found no evidence of disease or 
injury to the cervical spine.  The Board finds evidence of a 
cervical spine disability was first provided on June 20, 
1974.  The Board further finds that the veteran's claim for 
entitlement to service connection for a cervical spine 
disorder was first received in February 1972, over one year 
after his separation from active service.  Therefore, 
entitlement to an effective date earlier than June 20, 1974, 
is not warranted.

The Board finds the veteran's service medical records were 
negative for complaint or treatment related to a cervical 
spine disorder and that the veteran's September 1970 
application for VA benefits did not raise the issue of 
entitlement to service connection for a cervical spine 
disorder.  The Board also finds that the veteran's November 
1970 report of a 2 week history of neck pain did not 
demonstrate an intent to apply for an identified benefit and 
is not construed as an informal claim.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign an effective date earlier than June 20, 1974.

Earlier Effective Date for a 70 Percent Rating for PTSD

Generally, VA law provides that the effective date of an 
award of compensation for an original or reopened claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).  

However, as noted above, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim and a formal claim may be deemed to have been filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a). 

Based upon the evidence of record, the Board finds an 
effective date from May 26, 1992, for the award of a 70 
percent disability rating for PTSD is warranted.  The May 26, 
1992, VA mental health clinic report which noted the veteran 
planned to file a claim for entitlement to compensation 
benefits for PTSD is construed as an informal claim and the 
RO received the veteran's formal claim on June 30, 1992, 
within the one year provision of 38 C.F.R. § 3.155(a).  
Although medical records dated prior to May 26, 1992, 
included diagnoses of PTSD, the Board finds there is no 
earlier dated report demonstrating an intent to apply for an 
identified benefit.  Therefore, entitlement to an effective 
date earlier than May 26, 1992, is not warranted.

The Board notes that in December 2000 the veteran submitted 
documents in support of his claim, including a copy of 
correspondence dated December 18, 1991, described as an 
informal claim for entitlement to a 100 percent rating for 
PTSD.  Based upon a comprehensive review of the entire 
record, however, the Board finds no evidence that this 
document was actually received by VA prior to December 2000.  
There is a presumption of regularity that all pertinent 
correspondence received by the RO will be added to the claims 
file.  The Board further finds that the fact the veteran did 
not address a PTSD claim in correspondence dated May 1, 1992, 
and the May 26, 1992, VA mental health clinic report noting 
the veteran planned to file a claim for entitlement to 
compensation benefits is persuasive evidence that no earlier 
claim for entitlement to service connection for PTSD had been 
filed.  

The Court has held that, in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  The Court has also held that the statements 
of a claimant, standing alone, are not sufficient to rebut 
the presumption of regularity in RO operations.  See YT v. 
Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 
(1995).

The Board also notes that regulations applicable at the time 
the veteran filed his claim for entitlement to service 
connection for PTSD also provided that in a case in which the 
only compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation a 100 percent schedular 
evaluation under the appropriate diagnostic code would be 
assigned.  See 38 C.F.R. § 4.16(c) (effective prior to 
November 7, 1996).  The Board finds, however, that the 
veteran had been awarded a 10 percent disability rating for 
service-connected chronic low back strain in effect since 
September 9, 1970.  Therefore, in this case, PTSD was not the 
veteran's only compensable service-connected disability and 
38 C.F.R. § 4.16(c) was not applicable.  

Although the veteran submitted copies of previous Board 
decisions involving other claims for entitlement to an 
earlier effective date, Board decisions are not bound by 
prior Board decisions.  See 38 C.F.R. § 20.101(a) (2000).  A 
review of these decisions, however, demonstrates that one 
example submitted by the veteran shows an effective date 
earlier than the date of receipt of a reopened claim was 
denied and that the other examples submitted are factually 
distinguishable from the present case because they involved 
claims for increased ratings rather than an original claim 
for service connection.  

While VA law provides that for an increased rating claim an 
earlier effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within 1 year from that date, 
the Board finds this provision is not applicable in this case 
because the veteran's award was based upon an original 
service connection claim.  But see 38 C.F.R. § 3.400(o)(2) 
(2000).

The veteran also claims that an earlier effective date should 
be provided based upon a SSA finding of disability beginning 
June 1, 1991.  The Board notes that SSA findings may be 
pertinent to an adjudication of a claim for VA benefits and 
that VA has a duty to assist the veteran in gathering those 
records; however, SSA decisions are not controlling for VA 
purposes.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).; Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  The Board notes information concerning the 
veteran's SSA claim was first submitted in May 1995 and that 
SSA records were considered in the November 1996 hearing 
officer's decision and supplemental statement of the case; 
however, there is no basis in law or fact whereby an earlier 
effective date may be assigned based upon the SSA 
determination. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath, 1 Vet. App. 589.  
In this case, the Board finds entitlement to an effective 
date from May 26, 1992, but no earlier, for a 70 percent 
disability rating for PTSD is warranted.

Earlier Effective Date for TDIU Award

The Board notes that a claim for TDIU is essentially a claim 
for an increased rating and that the effective date of an 
evaluation and award of compensation for an increased rating 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2).

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

It is VA policy that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18 (2000).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2000).

Based upon a comprehensive review of the record, the Board 
finds the veteran's TDIU claim was received by the RO on 
April 25, 1996, and that entitlement to an effective date 
earlier than the date of claim is not warranted.  Although 
the evidence includes an SSA determination which found the 
veteran was totally disabled beginning June 1, 1991, and a 
July 1993 SSA examination report which noted the veteran's 
psychological difficulties would persist and prevent his 
success with gainful employment, the Board finds that other 
medical evidence of record indicated the veteran was not 
totally unemployable.  The Board finds that as there was 
evidence for and against the claim prior to April 25, 1996, 
that it is not factually ascertainable that the veteran was 
unemployable because of his service-connected disabilities 
prior to that date.

As noted above, SSA disability determinations are not 
controlling for VA purposes.  See Collier, 1 Vet. App. 413.  
The Board also notes that the SSA determination was based, in 
part, upon a July 1993 clinical psychologist's opinion.  The 
Board notes the VA psychiatric examiner in July 1995 included 
diagnoses of mild to moderate PTSD and stated that the 
veteran's psychiatric disorder prevented his being gainfully 
employed for an indefinite period of time.  The Board finds 
the VA psychiatric report demonstrates that no more than a 
temporary employment impairment existed in July 1995.  The 
Board further finds the report provided by a VA physician is 
more persuasive than the July 1993 clinical psychologist's 
opinion.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In addition, although the veteran requested entitlement to 
100 percent ratings for a service-connected low back disorder 
and in his claim for entitlement to service connection for 
PTSD in June 1992, the Board finds these requests did not 
raise a TDIU claim.  The Board further finds the veteran's 
requests for 100 percent schedular ratings have been 
adequately resolved.  The record shows that a January 1995 
Board decision considered and denied entitlement to a 100 
percent rating, including extraschedular rating 
consideration, for a service-connected low back disorder.  At 
the time of the January 1995 decision the low back disorder 
was the veteran's only rated service-connected disability.  
The Board also notes that that during the course of the 
appeal the RO considered and denied the veteran's claim for 
entitlement to a 100 schedular rating for PTSD.  The veteran 
specifically withdrew his appeal for an increased rating for 
PTSD by correspondence received in July 1999.

The Court has held that a claim for TDIU is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claimant's claims file or in 
records under VA control.  See Norris v. West, 12 Vet. App. 
413, 421 (1999).  In this case, however, the veteran's 
assigned schedular ratings first met the minimum criteria 
under 38 C.F.R. § 4.16(a) in June 1999.  Therefore, 
entitlement to an earlier effective date based upon a 
reasonably raised TDIU claim basis is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Based upon the 
evidence of record, the Board finds entitlement to an 
effective date for TDIU earlier than April 25, 1996, is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim.

Earlier Effective Date for Eligibility for Dependents' 
Education Assistance

VA law provides that a child or spouse of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability is eligible for dependents' 
educational assistance under 38 U.S.C., Chapter 35.  See 
38 U.S.C.A. § 3510; 38 C.F.R. §§ 3.807, 21.3021 (2000).  
Entitlement to dependents' educational assistance thus does 
not arise until a service-connected disability is rated as 
totally disabling on a permanent basis.

In this case, the Board notes although the veteran never 
requested entitlement to dependents' educational assistance 
or requested a determination that his service-connected 
disabilities were permanent in nature, that in a June 24, 
1999, rating decision the RO found his service-connected 
disabilities were permanent and established basic eligibility 
for dependents' educational assistance.

The Board finds the evidence of record does not demonstrate 
that the veteran's total service-connected disabilities were 
permanent prior to June 24, 1999.  In fact, the July 1993 SSA 
clinical psychologist's stated merely that it appeared the 
veteran's psychological difficulties would persist and 
prevent his success with gainful employment.  The August 1998 
VA psychiatrist's opinion stated, in essence, that the 
veteran's occupational impairment would last as long as there 
was no resolution of his intense anger and "interactional" 
difficulties.  The November 1998 VA psychiatric examination 
report noted that the veteran was probably unemployable.  The 
Board finds that while these opinions indicate a total 
disability they are not persuasive of a permanent disability.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for eligibility for 
dependents' educational assistance is not warranted.  See 
38 U.S.C.A. §  3510; 38 C.F.R. §§ 3.400, 3.807, 21.3021.  The 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an effective date from June 20, 1974, but no 
earlier, for a 10 percent disability rating for cervical 
strain is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an effective date from May 26, 1992, but no 
earlier, for a 70 percent disability rating for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.

The claim for entitlement to an effective date earlier than 
April 25, 1996, for a total disability rating based upon 
individual unemployability is denied.

The claim for entitlement to an effective date earlier than 
June 24, 1999, for basic eligibility for educational 
assistance under Chapter 35, Title 38, United States Code is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



